Citation Nr: 0734875	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from July 1978 to May 1992

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Regional Office (RO) 
in Honolulu, Hawaii which denied entitlement to the benefits 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

A review of the veteran's military medical service records 
indicates that the majority of the veteran's complaints and 
treatment involved the left shoulder and neck.   However, 
medical records indicate that in April of 1991 the veteran 
was noted to have pain with extension on the left and with 
rotation on the right.  

A thorough review of post-service medical records does not 
indicate a reference to the veteran's right shoulder until 
approximately May of 2000.  At that time the veteran gave a 
history of right shoulder pain "for several years."  

In June of 2000 the veteran's right shoulder was evaluated by 
the VA.  The diagnosis included bilateral shoulder pain.  A 
VA joints examination was conducted in September of 2000.  
With regard to the right shoulder, the examiner indicated 
that the diagnosis would be an "old injury to the right 
acromioclavicular joint" with full range of motion.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran was provided a VA examination in September of 
2000 and August of 2004.  However, both examinations focused 
on the left shoulder and the neck, and offered no opinion 
regarding the veteran's right shoulder complaints.  Also, the 
question of whether the veteran's right shoulder complaints 
are secondary to his necks and left shoulder complaints has 
not been addressed. On remand, the veteran should be 
scheduled for a VA examination to address these issues.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (2007).

Accordingly, the Board defers further appellate consideration 
and this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions. 
 
1.  The veteran should be scheduled for 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of any right shoulder 
disability found to be present.  
Specifically, the examiner should review 
the claims folder and render an opinion 
as to whether any right shoulder 
disability is the result of disease or 
injury in service or proximately caused 
by or aggravated by his service-connected 
left shoulder disability.  The veteran's 
claim folder should be made available to 
the examiner for study in this case.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


